EXHIBIT 32 In connection with the quarterly report of EFLO Energy, Inc., (the “Company”) on Form10-Q for the three months ended November 30, 2013 as filed with the Securities Exchange Commission on the date hereof (the “Report”), we, Keith Macdonald, Principal Executive Officer and Robert Wesolek, Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date:January 14, 2014 EFLO ENERGY, INC. /s/ Keith Macdonald Keith Macdonald, Principal Executive Officer Date:January 14, 2014 /s/ Robert Wesolek Robert Wesolek, Principal Financial Officer
